             Case 3:19-cv-03674-WHA Document 144 Filed 10/09/20 Page 1 of 2




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   KATHRYN C. DAVIS
     Senior Trial Counsel
 5   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 6   Trial Attorneys
     U.S. Department of Justice
 7   Civil Division, Federal Programs Branch
 8   1100 L Street, N.W.
     Washington, DC 20530
 9   Telephone: (202) 514-3183
     E-mail: kevin.p.hancock@usdoj.gov
10
     Attorneys for Defendants
11
12
                              UNITED STATES DISTRICT COURT
13                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

14
      THERESA SWEET, et al.,
15                                                           No. 3:19-cv-03674-WHA
                         Plaintiffs,
16
17           v.                                              DEFENDANTS’ NOTICE REGARDING
                                                             THE COURT’S REQUEST AT THE
18    ELISABETH DEVOS, in her official capacity              OCTOBER 1, 2020 CLASS HEARING
      as Secretary of Education, and the UNITED
19    STATES DEPARTMENT OF EDUCATION
20
                         Defendants.
21
22
23          At the Fairness Hearing on October 1, 2020, the Court requested that the parties submit

24   certain information regarding educational institutions that have been determined to have engaged

25   in certain kinds of misconduct. Defendants have been working diligently since the hearing to

26   compile and properly contextualize information for its forthcoming response to the Court’s

27   request. Before publicly releasing that information, the U.S. Department of Education’s Federal

28   Student Aid office must engage in a process of verification and validation to ensure the accuracy


                  Defendants’ Notice Regarding Court’s Request at the October 1, 2020 Class Hearing
                                               3:19-cv-03674-WHA
                                                         1
             Case 3:19-cv-03674-WHA Document 144 Filed 10/09/20 Page 2 of 2




 1   and completeness of the information that Defendants will provide to the Court. Defendants
 2   anticipate that it will take an additional two business days to complete this verification and
 3   validation process, and that they will be able to file a response to the Court’s request on
 4   Wednesday, October 14, 2020.
 5
 6   Dated: October 9, 2020                              Respectfully submitted,
 7                                                       JEFFREY BOSSERT CLARK
                                                         Acting Assistant Attorney General
 8
                                                         MARCIA BERMAN
 9                                                       Assistant Branch Director
10                                                       /s/ Kevin P. Hancock
                                                         KATHRYN C. DAVIS
11                                                       Senior Trial Counsel
                                                         R. CHARLIE MERRITT (VA Bar # 89400)
12                                                       KEVIN P. HANCOCK
                                                         Trial Attorneys
13                                                       U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch
14                                                       1100 L Street, N.W.
                                                         Washington, DC 20530
15                                                       Telephone: (202) 514-3183
                                                         E-mail: kevin.p.hancock@usdoj.gov
16
                                                         Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26
27
28


                 Defendants’ Notice Regarding Court’s Request at the October 1, 2020 Class Hearing
                                              3:19-cv-03674-WHA
                                                        2
